DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 12/29/2020 are as follows:
	Claim 1 is amended,
	Claims 3 and 5-8 are canceled,
	Claim 19 is new,
	Claims 1, 4, and 9-19 are currently pending. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 4, 9, 10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamato (U.S. Patent No. 6,382,308, previously cited) in view of Stautner (U.S. Patent Publication No. 2013/0160975, previously cited) and in further view of Koppers (Great Britain Publication GB739145A, previously cited). 

	Regarding Claim 1, Okamoto disclose a heat exchanger (fig 5) for cooling an electronic enclosure, comprising a condenser side and an evaporator side,

wherein the evaporator unit comprises an upper end area (16a), a lower end area (16b) and a plurality of channels (16c) for transporting a refrigerant from the lower end area to the upper end area, said refrigerant comprising liquid and gas (col 7, lines 25-31),
wherein the condenser unit and the evaporator unit are arranged such that the condenser unit and the evaporator unit overlap vertically (see annotated fig 5 below), such that an upper edge of the lower-positioned evaporator unit or condenser unit lines in a plane vertically above a lower edge of the upper-positioned evaporator unit or condenser unit,
wherein the heat exchanging element has a second line (18) for transporting gas from the upper end area of the evaporator unit to an upper end area (17a) of the condenser unit,
wherein the heat exchanging element has a third line (19) for transporting liquid from a lower end area (17b) of the condenser unit to the lower end area of the evaporator unit, and wherein the heat exchanger is a thermosiphon (as the refrigerant flows without the use of a mechanical pump).

    PNG
    media_image1.png
    793
    684
    media_image1.png
    Greyscale

However, Okamoto does not explicitly disclose wherein the upper end area is connected to the lower end area by a first line, said first line being configured to transfer only liquid from the upper end area to the lower end area. Stautner, however, discloses a heat exchanger (fig 2) wherein an upper area (204) of evaporator unit (204, 206, 234, 236) is connected to the lower end area (206) by a first line (232), said first line being configured to transfer only liquid from the upper end area to the lower area (¶ 0042). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Okamoto to provide the first line and upper area configuration of Stautner in order to ensure the liquid refrigerant is vaporized thus improving the efficiency of the heat exchanger.  

Okamoto, as modified, does not explicitly disclose wherein the upper end area of the evaporator unit is configured basin-shaped, wherein the first line is configured as a drain. Koppers, however, disclose a system (fig 4) wherein an upper end area (see annotated fig 4 below) is basin-shaped, wherein a line (110) is configured as a drain. Koppers teaches that his allow liquid to transfer to the line (page 2, col 1, lines 7-16). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Okamoto, as modified, to have the upper end area be basin-shaped as in Koppers in order to direct the liquid refrigerant to the first line. 

    PNG
    media_image2.png
    614
    625
    media_image2.png
    Greyscale



Regarding Claim 2, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto, as modified, further discloses wherein the upper end area (16a, Okamoto) is configured to let liquid and gas being transported to the upper end area by means of the plurality of channels (16c, Okamoto) separate from each other to form a continuous liquid phase and a continuous gas phase so that liquid can flow back to the lower end area by means of the first line (232, Stautner). 


	Regarding Claim 4, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the condenser side (5b) is located higher than the evaporator side (5a).

Regarding Claim 9, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the condenser side and the evaporator side are separated from each other by a barrier (3).

Regarding Claim 10, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the heat exchanger comprises an evaporator fan (6) configured to produce a first air stream on the evaporator side and a condenser fan (7) configured to produce a second air stream on the condenser side, wherein the barrier (3) is configured to separate the first air stream and the second air stream.

	Regarding Claim 12, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the channels (16c) are partially filled with a refrigerant (col 5, lines 66-67-col 6, lines 1-8).

Regarding Claim 13, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the heat exchanger comprises metal plates (16d) being disposed between neighboring channels (16c).

Regarding Claim 14, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the condenser unit (17) is configured larger than the evaporator unit (16, see fig 5).

Regarding Claim 15, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. Okamoto further discloses wherein the heat exchanger is adapted for cooling an electronic enclosure (see fig 1, as elements 2 are electronic devices).

5.	Claims 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, Stautner, and Koppers as applied to claim 1 above, and further in view of Ishinabe et al. (U.S. Patent Publication No. 2006/0005549, “Ishinabe”, previously cited).

Regarding Claim 11, the combination of Okamoto, Stautner, and Koppers discloses all previous claim limitations. However, they do not explicitly disclose wherein the channels have a cross dimension of 0.1mm to 12mm. Ohara, however, discloses a heat exchanger tube (70, fig 27) has a cross dimension (height, fig 7) of 3mm (¶ 0076). It would have been obvious to a person of ordinary skill in the art before the effective filing claimed invention for Okamoto, as modified, to provide the channel dimensions of Ishinabe in order to optimize the heat transfer of the evaporator and condenser unit by limiting the amount of fluid flowing through the channel. 

Regarding Claim 16, see rejection of Claim 11 as the claim recites similar subject matter. 
Regarding Claim 17, see rejection of Claim 11 as the claim recites similar subject matter.
Regarding Claim 18, see rejection of Claim 11 as the claim recites similar subject matter.

6.	Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamato (U.S. Patent No. 6,382,308, previously cited) in view of So et al. (U.S. Patent Publication No. 2015/0184949, “So”) in further view of Stautner (U.S. Patent Publication No. 2013/0160975, previously cited), and in further view of Koppers (Great Britain Publication GB739145A, previously cited).

Regarding Claim 19, Okamoto discloses a heat exchanger for cooling an electronic enclosure (fig 5), comprising a condenser side (side of 3 with 5B) and an evaporator side (side of 3 with 5A),
wherein the heat exchanger comprises a casing (3, 5A, 5B) defining an inside and an outside of the heat exchanger (see annotated fig 5 below),
wherein the evaporator side and the condenser side are placed in the inside of the heat exchanger (fig 5),
wherein the heat exchanger comprises a heat exchanging element having a condenser unit (17) and an evaporator unit (16),
wherein the evaporator unit comprises an upper end area (16a), a lower end area (16b) and a plurality of channels (16c) for transporting a refrigerant from the lower end area to the upper end area, said refrigerant comprising liquid and gas (col 7, lines 25-31),

wherein the heat exchanging element has a second line (18) for transporting gas from the upper end area of the evaporator unit to an upper end area (17a) of the condenser unit,
wherein the heat exchanging element has a third line (19) for transporting liquid from a lower end area (17b) of the condenser unit to the lower end area of the evaporator unit, and wherein the heat exchanger is a thermosiphon (as the refrigerant flows without the use of a mechanical pump).

    PNG
    media_image3.png
    673
    592
    media_image3.png
    Greyscale

However, Okamoto does not explicitly disclose wherein the channels are partially filled with the refrigerant, wherein the filling ratio is between 50 % and 75 %. So, however, discloses a heat pump (fig 1) disclose wherein the channels are partially filled with the refrigerant, wherein the filling ratio 60% (¶ 0033). So teaches that by varying the filling ratio the cooling capacity can be adjusted (¶0032-0334). It would have been obvious to a person of ordinary skill in the art 
However, Okamoto does not explicitly disclose wherein the upper end area is connected to the lower end area by a first line, said first line being configured to transfer only liquid from the upper end area to the lower end area. Stautner, however, discloses a heat exchanger (fig 2) wherein an upper area (204) of evaporator unit (204, 206, 234, 236) is connected to the lower end area (206) by a first line (232), said first line being configured to transfer only liquid from the upper end area to the lower area (¶ 0042). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Okamoto to provide the first line and upper area configuration of Stautner in order to ensure the liquid refrigerant is vaporized thus improving the efficiency of the heat exchanger.  
Okamato, as modified, does not explicitly disclose wherein a length of the vertical overlap between the condenser unit and the evaporator unit is 0.3 to 0.7 times an entire length of the heat exchanger. However, since Okamoto discloses providing a vertical overlap between the evaporator and condenser units, the range of the overlap is considered a result effective variable. In this case the recognized result is that the amount of overlap will affect the supercooling section of the heat exchanger (see col 7, lines 21-31). It would not have been inventive to determine the optimal range of the overlap via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Okamoto, as modified, to have the a length of the vertical overlap between the condenser unit and the evaporator unit is 0.3 to 0.7 times an entire length of the heat exchanger in order to optimize the efficiency of the heat exchanger. 
. 

    PNG
    media_image2.png
    614
    625
    media_image2.png
    Greyscale




Response to Arguments
7.	Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.
Applicant argues (pages 8-10) that the Okamoto fails to teach the vertical overlap extending 0.3 to 0.7 times an entire length of the heat exchanger as now required by the claims. However, as explained in the rejection since Okamoto teaches that the amount of overlap will affect the supercooling section of the heat exchanger (see col 7, lines 21-31), the exact range of the overlap is now considered a result-effective variable which would be obvious to optimize in view of Okamoto. 
b.	Applicant argues (page 10) that Koppers cannot be relied upon to teach wherein the upper end area of the evaporator unit is configured basin-shaped, wherein the first line is configured as a drain, as Koppers is not related to thermosypons but rather with ammonia recovery. The Examiner respectfully disagrees; Koppers teaches recovering liquid via providing a basin shape connected to a line. A person of ordinary skill in the art would recognize this as being applicable to any liquid including the refrigerant of Okamoto and thus is combinable. 
c.	Applicant argues (page 12) that Okamoto cannot be interpreted as providing the condenser inside the condenser as required by claim 19. The Examiner respectfully disagrees; as the casing is interpreted as including element 5b of Okamoto for claim 19 for which the condenser 17 is inside. 

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763